Citation Nr: 1413351	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for tibiofemoral joint right knee arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for right knee instability associated with tibiofemoral joint right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran reportedly had active duty service from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the 20 percent rating for the Veteran's right knee condition.  A separate rating for right knee instability was granted when the RO readjudicated the claim in a September 2008 supplemental statement of the case.  This matter was previously before the Board in September 2012 when it was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's September 2012 remand specifically instructed that the claims file be made available to the examiner for review in connection with the examination.   The Veteran's representative has argued that the May 2012 VA examiner did not review the claims file.  Although there is some indication that parts of the file were reviewed, it is unclear whether the entire claims file was made available to the examiner, specifically in light of the fact that the VA examiner stated that certain records were unavailable at the time of the examination and could not be corroborated.  The Veteran's representative points out that the May 2012 examination results do not show the same degree of disability as prior medical reports.  The Veteran has also voiced disagreement with the examination findings.  It should be noted that the Veteran has undergone at least two surgical procedures.  Under the circumstances, an additional examination is appropriate to ensure that the proper disability ratings are applied. 



Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should secure for the record copies of the complete updated clinical records (i.e., any not already associated with the record) of all additional VA treatment the Veteran has received for right knee disability.

2.  The Veteran should be scheduled for a VA knee examination (by an orthopedist if possible) to ascertain the current severity of his service-connected right knee disability.  The claims file should be made available to the examiner for review.  

All examination findings should be reported to allow for application of pertinent VA rating criteria.  

The examiner should clearly report range of motion of the right knee.  The examiner should also clearly report at what point (in degrees), if any, that the range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees, if possible), including during flare-ups.

The examiner should also report whether there is recurrent subluxation or instability of the right knee and, if so, whether it is slight, moderate, or severe.

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



